Beayis, J.,
delivered the following dissenting opinion:
This cause is here on a pretended appeal from the district court for Yuma county. I can not concur in the judgment of the court. There are two reasons why this case should be dismissed: first, it is not a case in which the law al*56lows an appeal; second, if it were such a case, there is no appeal taken in the manner provided by law. Section 350 of the civil code of the territory provides, that “to render an appeal effectual for any purpose in any case, a written undertaking should be executed on the part of the appellant by at least two sureties, to the effect that the appellant will pay all damage and costs which may be awarded against him on an appeal, not exceeding three hundred dollars, or that sum should be deposited with the clerk by whom the judgment or order was entered, to abide the event of the appeal. Such undertaking should be filed or such deposit made with the clerk within twenty days after the notice of appeal is filed, or such further time as the court upon application may allow.”
No such undertaking has been given or deposit made in this cause, as the law expressly requires, nor is there anything in the record to show that the time for filing such undertaking or making such deposit has been extended by the court.
For these reasons it is very clear that this case is not properly before this court, and should be dismissed.